DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6-13, 15, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al US 2017/0033090 and further in view of Lee et al US 2017/0018493.

Pertaining to claim 1, Hsieh teaches a package, comprising: 
a substrate 258 having a first region comprising metallization layers and a second region comprising metallization layers See Figure 13 (marked up below); 
a passive component 264 disposed within the second region on a first surface of the substrate; and 
a die 206 disposed within the second region on a second surface of the substrate opposite the first surface of the substrate, the die being electrically coupled to the passive component by at least one of the number M of metallization layers within the second region See Figure 13.


    PNG
    media_image1.png
    652
    911
    media_image1.png
    Greyscale

Hsieh does not teach wherein the first region comprising a number N of metallization layers and a second region comprising a number M of metallization layers, where M is less than N. 

Lee teaches a package, comprising: 
a substrate having a first region (right third of device shown in Figure 6K) comprising a number N (N=3 see Figure 6K) of metallization layers and a second region (middle third of device shown in Figure 6k) comprising a number M (M=2 see Figure 6K) of metallization layers, where M is less than N; 
a passive component 330 disposed within the second region (middle third) on a first surface of the substrate; and 
a die 430 disposed in the second region on a second surface of the substrate opposite the first surface of the substrate See Figure 6K, the die being electrically coupled to the passive component by at least one of the number M of metallization layers within the second region Paragraph [0026] 

    PNG
    media_image2.png
    340
    633
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Lee into the device of Hsieh by recessing the passive device within the redistribution substrate containing the metal layers, thus the second region would have less metallization layers than the first region.  The ordinary artisan would have been motivated to modify Hsieh in the manner set forth above for at least the purpose of allowing for a thinner package to be constructed with the passive device being enclosed within the redistribution substrate structure.  Shrinking the thickness of the overall package in this manner is an obvious design goal for integrated circuit construction in order to reduce size.  

Pertaining to claims 2 and 13, Lee teaches the package of claims 1 and 12, wherein the first region has a first thickness T1 and the second region has a second thickness T2 less than T1. See Lee Figure 6K (above)

Pertaining to claims 4 and 15, Lee teaches the package of claims 1 and 12, wherein M > 1. M=2 see Lee Figure 6K

Pertaining to claims 6 and 17, Lee teaches the package of claims 1 and 12, wherein the die is part of a flip-chip package. See Lee Figure 6K the die is of a flip-chip type, which is an obvious alternative to the type of die taught by Hsieh that one of ordinary skill in the art at the time the invention was filed would have been recognized as a suitable alternative.

Pertaining to claims 7, 8, 18 and 19, Lee teaches the package of claims 1 and 12, wherein the passive component comprises a line-side component, the line side component being a capacitor, resistor or inductor.  The capacitor taught by Lee is suitable for connection as a line side capacitor.  Hsieh also teaches a capacitor [0016]

Pertaining to claims 9 and 20, Lee teaches the package of claims 1 and 12, wherein the metallization layers comprise copper. [0026][0046-0047]

Pertaining to claims 10 and 21, Lee teaches the package of claims 1 and 12, wherein the substrate comprises pre-preg (PPG) [0028] describes a pre-preg substrate.

Pertaining to claims 11 and 22, Hsieh teaches the package of claims 1 and 12, wherein at least one metallization layer comprises a redistribution layer Hsieh calls layers 258 which includes the metallization layers a “redistribution structure”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of  Lee as applied to claims 1 and 12 above, and further in view of Sato et al US 2018/0042115.

Pertaining to claims 3 and 14, Lee teaches the package of claim 1, but does not teach wherein M = 1.  Sato teaches M=1, namely where the passive device 30 is connected to a chip 50 through only one layer 22.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Sato into the method of Lee by providing an interconnect layer between the passive device and the die in the manner taught by Sato.  The ordinary artisan would have been motivated to modify Lee in the manner set forth above for at least the purpose of connecting the devices in as few interconnecting layers as possible.

Claim 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of  Lee et al as applied to claims 1 and 12 above and further in view of Yu et al US 2015/0318246.

Pertaining to claims 5 and 16, Lee teaches the package of claims 1 and 12, teaching a flip-chip (solder ball) connection between the die and package, but does not teach wherein the die is electrically coupled to the package using a die-to- wafer connection.  However, this is an obvious alternative to flip chip (bump) bonding.  Yu teaches a die-to-wafer connection of a chip to a package without using microbumps or solder balls (flip-chip) [0037].  It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to combine the teachings of Lee and Yu to enable the bonding step of Lee to be performed according to the teachings of Yu because one of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable methods of performing the disclosed bonding step of Lee and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        11/1/22